Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 23 November 2020 (11/23/2020).  Currently, claims 1-15 and 21-25 are pending of which claims 21-25 are newly added.  Claims 16-20 are cancelled.  

Election/Restrictions
             Applicant's election without traverse of Group II (Claims 1-15, drawn to a method) in the reply filed on 23 November 2020 is acknowledged.  In the same reply (11/23/2020) claims 16-20 are canceled and claims 21-25 drawn to method are newly added. 

Priority     
            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged – provisional application 62/712,330 has been filed on 07/31/2018. 

Information Disclosure Statements
           The information disclosure statements (IDS) were submitted on 04/05/2019, 02/05/2020 and on 05/05/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
	Minor informalities:  the drawings 26 November 2018 (11/26/2018) are objected to because:
	On Figure 7A the cross-sectional notation 7B---7B should be drawn as the cross-sectional notation 8B---8B and on Figure 8A in order to correspond to Fig. 7B.  The cross-sectional notation 6B---
	Appropriate corrections are required.

Claim Objections
	Claim 1 is objected to because of the following grammatical informalities:  On lines 3 and 4 of the claim the expression “wherein the isolation regions comprises” should be “wherein the isolation regions are comprising” or “wherein the isolation regions comprise[[  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



	Claim(s) 8, 9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US 20170243790 A1, hereinafter “Xie”).  

Regarding claim 8:  Figs. 2A-2G of Xie teach:  A method comprising:
-   forming a first semiconductor fin and a second semiconductor fin parallel to each other (fins 205, see [0020] and Fig. 2A of Xie) and protruding higher than top surfaces (see Fig. 2A of Xie) of isolation regions 

-   forming a gate stack (gate structures 215, see [0020] and Fig. 2A of Xie) crossing (see on Fig. 2A next to View Z-Z, see below) over the first semiconductor fin and the second semiconductor fin (fins 205); and

    PNG
    media_image1.png
    267
    428
    media_image1.png
    Greyscale


-  replacing (see Fig. 2G of Xie) a portion of the gate stack (gate structures 215) with an additional isolation region (insulating material layer 275, see [0029] and Fig. 2G of Xie), wherein the additional isolation region (275) further comprises portions penetrating through the first semiconductor fin and the second semiconductor fin (fins 205), and the additional isolation region (275) extends lower (see Fig. 2G, view X-X, of Xie) than bottom surfaces of the isolation regions (225).   

    PNG
    media_image2.png
    384
    600
    media_image2.png
    Greyscale


Regarding claim 9:  Figs. 2A-2G of Xie teach:  wherein an entire bottom surface of the additional isolation region is lower than the bottom surfaces of the isolation regions.  Please see the interpretation on the figure below:

    PNG
    media_image3.png
    233
    848
    media_image3.png
    Greyscale

	Please note that claim 9 does not require something specifies, such as the entire bottom surface to be as one whole contiguous region consisting of all bottom surfaces. 


Regarding claim 15:  Figs. 2A-2G of Xie teach:  wherein the gate stack (215 see claim 8 above and Fig. 2A, view Y-Y, of Xie) is between two gate spacers (spacers 230, see [0023] and Fig. 2A, view Y-Y, of .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
	Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 20170243790 A1, hereinafter “Xie”) as applied to claim 8. 

Regarding claim 14:  Figs. 2A-2G of Xie do not teach explicitly:  “wherein the forming the gate stack comprises forming a metal gate stack”.  But Figs. 2A-2G of Xie teach (The gate structures 215 represent replacement or sacrificial gate structures, see [0023] of Xie) without details about the involved material of (replacement or sacrificial gate).    
	An ordinary artisan before the effective filing date of the claimed invention would have searched for more information and would have found that Xie also teaches regarding the Prior Art from Fig. 1 (The gate structure 120 is typically comprised of a layer of insulating…, and one or more conductive material layers (e.g., metal and/or polysilicon), see [0005] and Fig. 1 of Xie).  
 	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of the prior art of Xie (Fig. 1 of Xie) to the teachings of the invention of Xie (Figs. 2A-2G of Xie) because the prior art of Xie provides the missing information in the invention of Xie regarding the materials used in the gate structures.
	Thus, in conclusion, Xie teaches ““wherein the forming the gate stack comprises forming a metal gate stack”.



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  Please see above the drawing objection and the claim objection.

Claims 1-7, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

	Regarding claims 1-7:  the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
    	“…etching the first semiconductor fin, the second semiconductor fin, and the first portion of the isolation regions to extend the opening into a bulk portion of a semiconductor substrate below the isolation regions”,  in combination with other limitations, such as:
	“…etching a first portion of the gate stack to form an opening, wherein the first portion of the isolation regions, the first semiconductor fin, and the second semiconductor fin are exposed to the opening;…  and filling the opening with a dielectric material to form a cut-fin isolation region ”.


	Regarding claims 21-25:  the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
    	“…etching the semiconductor fin, the first isolation region, and the second isolation region to expose underlying portions of the semiconductor substrate, and to form a recess extending into the semiconductor substrate”,  in combination with other limitations, such as:
	“…removing a portion of the gate stack, wherein the portion of the gate stack is directly over the semiconductor fin, the first isolation region, and the second isolation region;… filling a dielectric material into the recess”.

Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claim 10-12: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“…etching the portion of the first semiconductor fin, the portion of the second semiconductor fin and the first portion of the isolation regions to extend the opening into a bulk portion of the semiconductor substrate below the isolation regions”, combined with the other limitations of claim 10 and combined with the limitations of claim 8.

	Regarding claim 13:   the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“…forming a first cut-metal isolation region and a second cut-metal isolation region, each cutting the gate stack into two portions, wherein a first sidewall and a second sidewall of the additional isolation region are in contact with sidewalls of the first cut-metal isolation region and the second cut-metal isolation region”, combined with the limitations of claim 8.


	The closest prior art is Xie et al. (US 20170243790 A1, hereinafter “Xie”), see above; the patent issued from it (US 9761495 B1) and Zhao et al. (US 9653583 B1, hereinafter “Zhao”).
	The teachings of Figures 1A, 2F-2L of Zhao are very similar to the teachings of Xie already discussed above. 	

	The prior art on record does not teach:
	Regarding claims 1-7: “etching the first semiconductor fin, the second semiconductor fin, and the first portion of the isolation regions to extend the opening into a bulk portion of a semiconductor substrate below the isolation regions”;
	Regarding claims 21-25: “etching the semiconductor fin, the first isolation region, and the second isolation region to expose underlying portions of the semiconductor substrate, and to form a recess extending into the semiconductor substrate”;
	Regarding claims 10-12: “etching the portion of the first semiconductor fin, the portion of the second semiconductor fin and the first portion of the isolation regions to extend the opening into a bulk portion of the semiconductor substrate below the isolation regions”;
	Regarding claims 13: “forming a first cut-metal isolation region and a second cut-metal isolation region, each cutting the gate stack into two portions, wherein a first sidewall and a second sidewall of the additional isolation region are in contact with sidewalls of the first cut-metal isolation region and the second cut-metal isolation region”.  The prior art on record does not teach or suggest such “cut-metal isolation region”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        


/KHAJA AHMAD/Primary Examiner, Art Unit 2813